In the
                    Court of Appeals
            Second Appellate District of Texas
                     at Fort Worth
                 ___________________________

                      No. 02-20-00125-CV
                 ___________________________

 M.M. AND M.M, INDIVIDUALLY AND ON BEHALF OF L.M., A MINOR,
                         Appellants

                                  V.

PROVIDENTIAL LAND DEVELOPMENT, LP D/B/A BREATHLESS HOMES,
                        Appellee


               On Appeal from the 141st District Court
                       Tarrant County, Texas
                   Trial Court No. 141-316537-20


                Before Gabriel, Kerr, and Birdwell, JJ.
                 Per Curiam Memorandum Opinion
               MEMORANDUM OPINION AND JUDGMENT

      We have considered Appellants’ unopposed motion to dismiss their appeal. See

Tex. R. App. P. 42.1(a)(1). We grant the motion and dismiss the appeal. See Tex. R.

App. P. 43.2(f). As agreed to by the parties, we tax costs against the party incurring

same. See Tex. R. App. P. 42.1(d), 43.4.

                                                    Per Curiam

Delivered: September 3, 2020




                                           2